Exhibit 10


SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made effective as of May 3, 2016 (the “Second Amendment Date”)
among MATRIX SERVICE COMPANY, a Delaware corporation (the “Company”), the
undersigned Canadian Borrowers (together with the Company, the “Borrowers”), the
Lenders, and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”) for the Lenders, and amends the Third Amended and
Restated Credit Agreement dated as of November 7, 2011 among the Company, the
Canadian Borrowers, the Administrative Agent and the Lenders, as previously
amended by the First Amendment to Third Amended and Restated Credit Agreement
dated as of March 13, 2014 (as so amended, the “Existing Credit Agreement” and,
as further amended by this Amendment, the “Credit Agreement”).
The Administrative Agent, the Lenders and the Borrowers agree as follows:
1.Definitions. Capitalized terms used but not defined in this Amendment
(including terms used in the preamble) have the meanings provided in the
Existing Credit Agreement.
2.    Amendments to Credit Agreement. The Existing Credit Agreement is amended
as follows:
(a)    The following definitions are added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical order:
“Bonding Obligations” means any and all obligations of the Company or any of its
Subsidiaries to any Person to secure or assure the performance of any bid,
contract, lease or statutory obligation, or otherwise constituting a bid,
performance, return-of-money, surety, appeal or payment bond, contract or like
undertaking, in each case, entered into by the Company or such Subsidiary in the
ordinary course of business.
“Second Amendment Date” means May 3, 2016.
“Surety” means any surety party to any contractual arrangements entered into by
the Company or any Subsidiary with respect to any bid, performance, surety or
payment bonds, contracts or like undertakings.
(b)    The definition of “Canadian Borrower” in Section 1.01 of the Existing
Credit Agreement is amended and restated in its entirety as follows:
“Canadian Borrower(s)” means, individually or collectively, Matrix Service
Canada ULC, an Alberta unlimited liability corporation, Matrix SME Canada ULC
(f/k/a Matrix Service Industrial Contractors ULC), a Nova Scotia unlimited
liability corporation, and Matrix North American Construction Ltd., an Ontario
Canada company.
(c)    In the definition of “Permitted Encumbrances” in Section 1.01 of the
Existing Credit Agreement, subparts (e) and (f) are amended by deleting the
“and” at the end of subpart





--------------------------------------------------------------------------------

Exhibit 10


(e) and adding “and” to the end of subpart (f). The following is added to this
definition as a new subpart (g):
(g)    deposits and Liens to secure Bonding Obligations permitted under Section
6.12(iv);
(d)    The definition of “Permitted Encumbrances” in Section 1.01 of the
Existing Credit Agreement is further amended by amending and restating the
proviso at the definition’s end in its entirety as follows:
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (g) above.
(e)    The following is added to the Existing Credit Agreement as a new Section
2.17(j):
(j)    Grandfathered Obligation Status. For purposes of determining withholding
Taxes imposed under FATCA, from and after the Second Amendment Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(f)    The following sentence in Section 3.09 of the Existing Credit Agreement
is amended by deleting the text indicated in strikethrough: “Each of the Company
and its Subsidiaries has withheld all employee withholdings and has made all
employer contributions to be withheld and made by it pursuant to applicable law
on account of the Canada and Quebec pension plans, employment insurance and
employee income taxes.”
(g)    Section 3.10(a) of the Existing Credit Agreement is amended by replacing
the dollar amount “$500,000” with “$1,000,000.”
(h)    Schedule 3.13 to the Existing Credit Agreement is amended and restated in
its entirety in the form of Schedule 3.13 attached to this Amendment.
(i)    Section 3.17 of the Existing Credit Agreement is amended and restated in
its entirety as follows:
SECTION 3.17.    Payment and Performance Bonds. Borrowers have provided a
certified list and brief description of all payment and performance bonds to
which the Company or any of its Subsidiaries is a party as of the Second
Amendment Date. No such bonds (or any application or related documents)
currently evidence any collateral or security of any kind or nature in favor of
the Surety thereunder other than (a) Facility LCs that have been issued in
connection with certain of those bonds, and (b) deposits and Liens to secure
Bonding Obligations permitted under Section 6.12(iv) with respect to which no
Default or Event of Default under clause (x) of ARTICLE VII has occurred and is
continuing.





--------------------------------------------------------------------------------

Exhibit 10


(j)    Schedule 3.18 to the Existing Credit Agreement is re-numbered as Schedule
3.17,
(k)    Section 5.01(a) of the Existing Credit Agreement is amended and restated
in its entirety as follows:
(a)    Within ninety (90) days after the close of each of its fiscal years,
copies of the audited consolidated balance sheets of the Company and its
Subsidiaries as at the end of such fiscal year, together with the related
audited consolidated statements of income and statements of comprehensive
income, statements of cash flows and statements of changes in stockholders’
equity for such fiscal year, and the notes thereto, all in reasonable detail,
setting forth in each case in comparative form the audited consolidated figures
as of the end of and for the previous fiscal year, in reasonable detail and
prepared in accordance with Agreement Accounting Principles, and accompanied by
a report and opinion of an independent certified public accountant reasonably
acceptable to the Lenders which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall be unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in generally accepted accounting principles and
required or approved by the Company’s independent certified public accountants)
and not subject to any “going concern” or like qualification or exception and
shall state that such consolidated financial statements present fairly, in all
material respects, the consolidated financial position of the Company and
Subsidiaries as at the end of such fiscal year and their consolidated results of
operations and cash flows for such fiscal year in conformity with Agreement
Accounting Principles (or words substantially similar to the foregoing) and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards.
(l)    Section 5.01(b) of the Existing Credit Agreement is amended and restated
in its entirety as follows:
(b)    Within forty-five (45) days after the end of the first three fiscal
quarters of the Company’s fiscal year, (i) condensed consolidated balance sheets
of the Company and Subsidiaries as at the end of such fiscal quarter, (ii) the
related condensed consolidated statements of income and the related condensed
consolidated statements of comprehensive income, each for such fiscal quarter
and for the portion of the fiscal year then ended and each setting forth in
comparative form the consolidated figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, and (iii) the related condensed consolidated statements of cash flows for
the portion of the Company’s fiscal year then ended and the related condensed
consolidated statements of changes in stockholders' equity for the portion of
the





--------------------------------------------------------------------------------

Exhibit 10


Company’s fiscal year then ended and in each case setting forth in comparative
form the consolidated figures for the corresponding portion of the previous
fiscal year, all in reasonable detail and certified by a Financial Officer of
the Company as fairly presenting the financial condition, results of operations,
cash flows and changes in stockholders’ equity of the Company and its
Subsidiaries in accordance with Agreement Accounting Principles, subject only to
normal year-end audit adjustments and the absence of footnotes.
(m)    Section 5.02(c) of the Existing Credit Agreement is amended by replacing
the dollar amount “$100,000” with “$500,000.”
(n)    Section 5.09(a) of the Existing Credit Agreement is amended and restated
in its entirety as follows:
The Company shall notify the Administrative Agent as soon as reasonably
possible, but in any event within 30 days of the time that any Person becomes a
Subsidiary as a result of the creation of such Subsidiary or an Acquisition
permitted by Section 6.04 or otherwise, which notice shall be accompanied by a
revised Schedule 3.13 prepared by the Company and containing the information
necessary to cause the representations and warranties of the Company set forth
in Section 3.13 of this Agreement to be true and correct in all material
respects on and as of the date of delivery thereof to the Administrative Agent
(each a “Revised Schedule 3.13”). Schedule 3.13 shall be replaced by any such
Revised Schedule 3.13, and this Agreement shall be amended accordingly, upon
approval of such Revised Schedule 3.13 by the Administrative Agent,
notwithstanding any contrary provision of this Agreement.
(o)    The Administrative Agent, the Lenders and the Borrowers agree that the
dissolution or merger of Matrix Transport contemplated by Section 5.12 of the
Existing Credit Agreement may occur at any time so long as the merger or
dissolution complies with Section 6.03 of the Credit Agreement, except that the
Administrative Agent acknowledges that it has received the required notice of
the intended dissolution or merger of Matrix Transport and that no additional
notice is required regarding such dissolution or merger. Accordingly, Section
5.12 of the Existing Credit Agreement is deleted in its entirety and replaced
with the following:
SECTION 5.12        RESERVED
(p)    Section 6.01(f) of the Existing Credit Agreement is amended and restated
in its entirety as follows:
(f)    other Indebtedness not described in subsections (a) through (e) above (i)
incurred by one or more Foreign Subsidiaries in an aggregate principal amount
not exceeding $5,000,000 at any time outstanding, and (ii) incurred by the
Company or any Subsidiary in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding (excluding any Indebtedness permitted by
Section 6.01(f)(i)); and





--------------------------------------------------------------------------------

Exhibit 10


(q)    Section 6.02(f) of the Existing Credit Agreement is amended and restated
in its entirety:
(f)    Liens not otherwise permitted hereunder (i) on the assets of Foreign
Subsidiaries securing obligations outstanding under Section 6.01(f)(i) in an
aggregate principal amount that does not exceed $5,000,000 at any time
outstanding, and (ii) on the assets of the Company or any Subsidiary Section
6.01(f)(ii) securing obligations in an aggregate principal amount that does not
exceed $5,000,000 at any time outstanding;
(r)    Section 6.02(g) of the Existing Credit Agreement is amended by changing
the period (“.”) at the end of Section 6.02(g) to a semicolon (“:”) followed
immediately by “and”. The following is added as a new Section 6.02(h):
(h)    Liens on any account receivable or its proceeds in favor of that account
receivable’s purchaser pursuant to a sale or disposition permitted by Section
6.10.
(s)    Section 6.03(a)(iii) of the Existing Credit Agreement is amended by
replacing “thirty (30) days” with “fifteen (15) days”.
(t)    Section 6.03(b) of the Existing Credit Agreement is amended and restated
in its entirety as follows:
(b)    The Company will not, and will not permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) any of its assets (including without limitation Equity Interests
in any Subsidiaries), whether now owned or hereafter acquired, except (i) sales
of inventory and obsolete or unneeded equipment in the ordinary course of
business, (ii) sales or dispositions of accounts receivable permitted by Section
6.10, and (iii) other sales, transfers, leases or other dispositions of assets
that, together with all other assets of the Company and its Subsidiaries
previously leased, sold or disposed of under this Section 6.03(b)(iii) during
the twelve-month period ending with the month in which any such transfer, lease,
sale or other disposition occurs, do not have a fair market value, as reasonably
determined by the Board of Directors of the Company, in excess of
$20,000,000.00.
(u)    Section 6.10 of the Existing Credit Agreement is amended and restated in
its entirety as follows:
SECTION 6.10        Sale of Accounts. The Company will not, and will not permit
any Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse, except as follows:
(a)    the Company and any Subsidiary may sell an account receivable if each of
the following conditions are satisfied with respect to that account





--------------------------------------------------------------------------------

Exhibit 10


receivable: (i) the purchaser of the account receivable is a Lender or a
Lender’s Affiliate, (ii) the account receivable is sold pursuant to a “put”
option or other similar arrangement providing the Company or its Subsidiary (as
applicable) the exclusive ability to sell or not sell the account receivable, at
its option, (iii) the purchase price for the account receivable is not less than
100% of its face value (such face value calculated without discount or offset),
and (iv) the sale is made pursuant to documentation acceptable in form and
content in all respects to the Administrative Agent in its sole discretion,
including, if required by the Administrative Agent, an intercreditor or other
similar agreement between the Administrative Agent and the applicable purchaser;
and
(b)    the Company and any Subsidiary may sell or otherwise dispose of, to any
Person, up to $25,000,000 of accounts receivable during any 12-month period
pursuant to any agreement or arrangement not described in Section 6.10(a) above,
if the purchase price for the account receivable is not less than 96% of its
face value (such face value calculated without discount or offset) and the sale
or disposition, and all documentation needed to evidence such sale or
disposition is otherwise acceptable in all respects to the Administrative Agent
in its sole discretion, including, if required by the Administrative Agent, an
intercreditor or other similar agreement between the Administrative Agent and
the applicable purchaser.
(v)    Section 6.12(iv) of the Existing Credit Agreement is amended and restated
in its entirety as follows: “(iv) Bonding Obligations (i.e., surety, bid,
payment, performance) entered into by the Company or any Subsidiary in the
ordinary course of business,”.
(w)    In ARTICLE VII of the Existing Credit Agreement, subparts (v) and (w) are
amended by deleting the “or” at the end of subpart (v) and changing the period
(“.”) at the end of subpart (w) to a semicolon (“;”) followed immediately by
“or”. The following is added to ARTICLE VII of the Existing Credit Agreement as
a new subpart (x):
(x)    (i) at any time, any Surety for the Company or any of its Subsidiaries
materially violates any term of any agreement with the Administrative Agent to
which it is a party, which violation would adversely affect the rights or
interests of the Administrative Agent and the Lenders under the Loan Documents
and such violation continues for a period of ten (10) Business Days after the
Administrative Agent’s delivery of written notice thereof to such Surety and the
Company, (ii) any Surety takes possession of any Collateral in excess of
$25,000,000, or (iii) any Surety exercises any other rights or remedies as a
secured party with respect to any Collateral in excess of $25,000,000, and such
action continues for a period of fifteen (15) Business Days after the earlier of
(A) the Administrative Agent’s delivery of written notice thereof to the Company
and (B) an Authorized Officer of the Company or any Subsidiary having obtained
knowledge thereof.





--------------------------------------------------------------------------------

Exhibit 10


3.    Release Authorization. As provided in Section 8.03(b)(i)(B) of the Credit
Agreement, the Lenders agree that the Administrative Agent is authorized, at its
option and in its discretion, to release its Lien on any account receivable that
is sold or disposed of in accordance with the requirements of Section 6.10 of
the Credit Agreement.
4.    Waiver. The Administrative Agent and the Lenders waive any Default or
Event of Default arising solely due to any or all of the following, to the
extent occurring before the Second Amendment Date: (a) Company’s failure to
provide (i) the certificate of its independent registered certified public
accountant as required by Section 5.01(a)(ii) of the Existing Credit Agreement,
(ii) any management letters prepared by its certified public accounts as
required by Section 5.01(a)(iii) of the Existing Credit Agreement, and (iii)
written notice to the Administrative Agent of the acquisition of Matrix Applied
Technologies, LTD. and Matrix Applied Technologies PTY LTD., each a Foreign
Subsidiary, within ten (10) days thereof as required by Section 5.09(a) of the
Credit Agreement, and (b) Borrowers’ breach of the representation and warranty
set forth in the second sentence of Section 3.17 of the Existing Credit
Agreement.
5.    Effect of this Amendment; Defaults Unaffected. This Amendment (including
the waivers granted under Section 4 above) is limited precisely as provided and
is applicable only to the provisions of the Existing Credit Agreement and Credit
Agreement described above, and is not a waiver of, amendment to, consent to or
modification of any other term or provision of any of the other Loan Documents,
or of any other event, condition, or transaction on the part of the Credit
Parties or any other Person. Nothing in this Amendment will prejudice, act as,
or be deemed to be a waiver of any Default or Event of Default or any right or
remedy available to Administrative Agent or any Lender by reason of the
occurrence or existence of any Default or Event of Default.
6.    Conditions. This Amendment (other than Section 9 below, which is effective
immediately upon this Amendment’s execution and delivery) will be effective as
of the Second Amendment Date upon satisfaction of the following conditions:
(a)    Administrative Agent’s receipt of an original, facsimile or portable
document format (PDF) copy (followed promptly by originals) of the following,
each dated the Second Amendment Date (or, in the case of certificates of
governmental officials, a recent date before the date of the Amendment) and each
in form and substance satisfactory to Administrative Agent and its legal
counsel:
(i)    this Amendment, properly executed and delivered by the Borrowers and the
Lenders;
(ii)    Ratifications of and Amendments to the Existing Guarantees in favor of
the Administrative Agent, properly executed and delivered by the Guarantors;
(iii)    Ratifications of and Amendments to the Security Instruments in favor of
the Administrative Agent, properly executed and delivered by the appropriate
Credit Parties;
(iv)    certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Credit Party as the
Administrative Agent requires evidencing the identity, authority and capacity of
each officer thereof authorized





--------------------------------------------------------------------------------

Exhibit 10


to act as an Authorized Officer in connection with this Amendment and the other
Loan Documents to which such Credit Party is a party; and
(v)    any other document or instruments requested by the Administrative Agent.
(b)    if required by the Administrative Agent, the Borrowers’ payment of all
fees due to Lenders in connection with this Amendment and all reasonable fees,
expenses and disbursements of any law firm or other external counsel for
Administrative Agent to the extent invoiced, plus counsel’s reasonable estimate
of additional fees, expenses and disbursements to be incurred by it through and
after closing of this Amendment (provided that any estimate will preclude a
final settling of accounts between the Borrowers and Administrative Agent). The
Administrative Agent’s election to not require Borrowers to pay all such fees
and expenses as a condition to the effectiveness of this Amendment will not
excuse Borrower’s obligation to do so promptly upon the Administrative’ Agent’s
demand.
7.    Acknowledgment and Ratification; Representations and Warranties. The
Borrowers acknowledge and agree that the Credit Agreement remains in full force
and effect. Each Borrower represents and warrants to the Lenders that as of the
date of execution of this Amendment and as of the Second Amendment Date:
(a)    the representations and warranties set forth in the Credit Agreement are
true and correct in all material respects as though made on the date hereof,
except to the extent that any of them speak to a different specific date, in
which case they are true and correct as of such earlier date, and for purposes
of this Amendment the representations and warranties contained in subsection (a)
of Section 3.04 are deemed to refer to the most recent financial statements
furnished by the Borrowers pursuant to clauses (a) and (b) of Section 5.01.
(b)    no Default or Event of Default exists (other than Defaults or Events of
Default waived by the Lenders under Section 4 above);
(c)    no Credit Party owns or has any interest in any “commercial tort claim”
(as that term is defined in 12A Okla. Stat. § 1-9-102(a)(13)) that has not been
specifically described in a Security Agreement as part of the Collateral;
(d)    each Borrower’s execution, delivery and performance of this Amendment has
been duly authorized by all necessary organizational action and do not and will
not contravene the terms of any of the Borrower’s respective organizational
documents, any law or any indenture, loan or credit agreement, or any other
material agreement or instrument to which any Borrower is a party or by which it
is bound or to which it or its properties are subject;
(e)    no authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any other Person are necessary
for the Borrower’s execution, delivery or performance of this Amendment or for
the Amendment’s validity or enforceability; and
(f)    this Amendment constitutes each Borrower’s legal, valid and binding
obligation, enforceable against each Borrower in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the





--------------------------------------------------------------------------------

Exhibit 10


enforcement of creditors’ rights generally or by equitable principles relating
to enforceability, and by judicial discretion regarding the enforcement of or
any applicable laws affecting remedies (whether considered in a court of law or
a proceeding in equity).
8.    Fees and Expenses. Borrower shall pay each Lender a party to this
Amendment a modification fee of $5,000. This fee is due and payable on the
Second Amendment Date. Borrowers shall also pay all fees, expenses and
disbursements incurred by the Administrative Agent in connection with the
preparation and documentation of this Amendment and any other documents and
instruments to be executed in connection with this Amendment, including the
costs and expenses of outside legal counsel.
9.    Releases. As further consideration for Administrative Agent’s and the
Lender’s entry into this Amendment, each Borrower, for itself and on behalf of
all its predecessors, successors, assigns, agents, employees, representatives,
officers, directors, general partners, limited partners, joint shareholders,
beneficiaries, trustees, administrators, subsidiaries, affiliates, employees,
servants and attorneys (collectively the “Releasing Parties”), releases and
forever discharges the Administrative Agent and each Lender and their respective
successors, assigns, partners, directors, officers, agents, attorneys, and
employees from any and all claims, demands, cross-actions, controversies, causes
of action, damages, rights, liabilities and obligations, at law or in equity
whatsoever, known or unknown, whether past, present or future, now held, owned
or possessed by the Releasing Parties, or any of them, or which the Releasing
Parties or any of them may, as a result of any actions or inactions occurring on
or prior to the date hereof, hereafter hold or claim to hold under common law or
statutory right, arising, directly or indirectly out of any Loan or any of the
Loan Documents or any of the documents, instruments or any other transactions
relating thereto or the transactions contemplated thereby. Each Borrower
understands and agrees that this is a full, final and complete release and
agrees that this release may be pleaded as an absolute and final bar to any or
all suit or suits pending or which may hereafter be filed or prosecuted by any
of the Releasing Parties, or anyone claiming by, through or under any of the
Releasing Parties, in respect of any of the matters released hereby, and that no
recovery on account of the matters described herein may hereafter be had from
anyone whomsoever, and that the consideration given for this release is not an
admission of liability.
10.    Governing Law; Miscellaneous. This Amendment shall be governed by the
internal laws of the State of Oklahoma. Unless stated otherwise, (a) the
singular number includes the plural and vice versa and words of any gender
include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, and (c) this Amendment
may be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.
11.    Electronic Signatures. This Amendment and the other Loan Documents may be
transmitted and/or signed by facsimile or digital signature and/or transmission.
The effectiveness of any such signatures shall have the same force and effect as
manually-signed originals and shall be binding on all parties to this Amendment
and the other Loan Documents.
[SIGNATURE PAGES ATTACHED]
    





--------------------------------------------------------------------------------


Exhibit 10


THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is executed
and delivered by the parties as of the day and year first above written.
BORROWERS:
MATRIX SERVICE COMPANY, a Delaware corporation, MATRIX SERVICE CANADA ULC, an
Alberta unlimited liability corporation, MATRIX SME CANADA ULC (f/k/a Matrix
Service Industrial Contractors ULC), a Nova Scotia unlimited liability
corporation, and MATRIX NORTH AMERICAN CONSTRUCTION LTD., an Ontario Canada
company

By:    /s/ Kevin S. Cavanah    
    Kevin S. Cavanah-Vice President or Treasurer


{1488503;9}    SIGNATURE PAGE
SECOND AMENDMENT
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Exhibit 10




THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is executed
and delivered by the parties as of the day and year first above written.
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Lender and Issuing Bank

By:    /s/ David Jackson     
    David Jackson, Senior Vice President


{1488503;9}    SIGNATURE PAGE
SECOND AMENDMENT
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Exhibit 10




THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is executed
and delivered by the parties as of the day and year first above written.
JPMORGAN CHASE BANK, N.A., Toronto Branch

By:    /s/ Michael N. Tam    
Name:    Michael N. Tam    
Title:    Senior Vice President    


{1488503;9}    SIGNATURE PAGE
SECOND AMENDMENT
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Exhibit 10




THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is executed
and delivered by the parties as of the day and year first above written.
WELLS FARGO BANK, N.A., CANADIAN BRANCH

By:    /s/ Rajesh Bakhshi    
Name:    Rejesh Bakhshi    
Title:    VP, Global Banking    


{1488503;9}    SIGNATURE PAGE
SECOND AMENDMENT
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Exhibit 10




THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is executed
and delivered by the parties as of the day and year first above written.
BANK OF MONTREAL (United States)

By:    /s/ Michael Gift    
Name:    Michael Gift    
Title:    Director    


{1488503;9}    SIGNATURE PAGE
SECOND AMENDMENT
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Exhibit 10




THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is executed
and delivered by the parties as of the day and year first above written.
BANK OF MONTREAL (Canada)

By:    /s/ Helen Alvarez-Hernandez    
Name:    Helen Alvarez-Hernandez    
Title:    Director    


{1488503;9}    SIGNATURE PAGE
SECOND AMENDMENT
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Exhibit 10




THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is executed
and delivered by the parties as of the day and year first above written.
BOKF, NA dba Bank of Oklahoma

By:    /s/ Jarrod Compton    
Name:    Jarrod Compton    
Title:    Senior Vice President    


{1488503;9}    SIGNATURE PAGE
SECOND AMENDMENT
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Exhibit 10




THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is executed
and delivered by the parties as of the day and year first above written.
FIFTH THIRD BANK

By:    /s/ Matthew Lewis    
Name:    Matthew Lewis    
Title:    Vice President    


{1488503;9}    SIGNATURE PAGE
SECOND AMENDMENT
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Exhibit 10




THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is executed
and delivered by the parties as of the day and year first above written.
FIFTH THIRD BANK, Operating through its Canadian Branch

By:    /s/ Ramin Ganjavi    
Name:    Ramin Ganjavi    
Title:    Director    


{1488503;9}    SIGNATURE PAGE
SECOND AMENDMENT
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Exhibit 10




THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is executed
and delivered by the parties as of the day and year first above written.
BANK OF AMERICA, N.A.

By:    /s/ Medina Sales de Andrade    
Name:    Medina Sales de Andrade    
Title:    Vice President    


{1488503;9}    SIGNATURE PAGE
SECOND AMENDMENT
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Exhibit 10




THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is executed
and delivered by the parties as of the day and year first above written.
BANK OF AMERICA, N.A. (Canada Branch)

By:    /s/ Lisa M. Chzanowski    
Name:    Lisa M. Chzanowski    
Title:    SVP, Senior Credit Products Officer    




{1488503;9}    SIGNATURE PAGE
SECOND AMENDMENT
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------


Exhibit 10


SCHEDULE 3.13
Subsidiaries (List of All Subsidiaries, with Jurisdictions of Organization,
Ownership Percentages Held by the Company or other Subsidiaries)
Parent Company: Matrix Service Company, a Delaware corporation (the Company)


Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Matrix North American Construction, Inc.
500 shares of common stock @ $1.00 par value
Oklahoma
Matrix Service Company
100%
500 shares of common stock
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
Matrix Service Inc.
5,000 shares of common stock @ $1.00 par value
Oklahoma
Matrix Service Company
100%
500 shares of common stock
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
Y
Matrix International Holding Company Limited
1 GBP
United Kingdom
Matrix Service Company
100%
5100 East Skelly Dr., Suite 700
Tulsa, OK 74135
 








--------------------------------------------------------------------------------

Exhibit 10


Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Matrix Applied Technologies, Ltd.
40,000 shares @ ₩ 5,000 (Korean won) per share
Korea
Matrix International Holding Company Limited
100%
90, Donyu 2-ro, Paju-eup, Paju-si, Kyunggi-do, South Korea
 
Matrix Applied Technologies, Pty. Ltd.
50,000 Shares
@AUD $0.10 (Australian Dollar) per share
Australia
Matrix Applied Technologies, Ltd.
100%
247 Coward St., Suite 7.11
Mascot, NSW Australia 2020
 
Matrix Service, Inc., Panama ***
 
Panama
Matrix Service Company
100%
less 1 share owned by local citizen on board of directors
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
N






--------------------------------------------------------------------------------

Exhibit 10


Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
San Luis Tank S.A. de C.V. ***
 
Mexico
Matrix Service Company
100%
less 1 share owned by local citizen on board of directors
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
N
Matrix SME Canada, Inc.
50,000 shares of common stock @ $0.01 par value
Delaware
Matrix North American Construction, Inc.
100%
1,000 shares of common stock
1500 Chester Pike
Eddystone, PA 19022
Y
Matrix SME Canada ULC
100,000 shares of common stock @ no par value
Nova Scotia, Canada
Matrix North American Construction, Inc.
100%
100 shares of Common Stock
250 Industrial Dr. Saint John, NB E2R 1A5
Y
Matrix North American Construction Ltd.
2,200,001
Ontario
Matrix North American Construction, Inc.
100%
2,200,001 shares of Common Stock to Matrix Canadian Holdings, Inc.
3196 Mainway
Burlington, Ontario
L7M 1A5
Y
Matrix Applied Technologies, Inc.
500 shares of common stock @ $0.01 par value
Delaware
Matrix Service Company
100%


500 shares of common stock
5100 East Skelly Drive, Suite 700
Tulsa, OK  74135
Y






--------------------------------------------------------------------------------

Exhibit 10


Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Matrix Service Specialized Transport, Inc.
62,000 Shares
1,000 shares of Class A common @ $1.00 par value
1,000 shares of Class B common @ $1.00 par value
30,000 shares of Class A Preferred @ $1.00 par value
30,000 shares of Class B Preferred @ $1.00 par value
Pennsylvania
Matrix North American Construction, Inc.
100%
100 shares of Class A Common Stock
100%
400 shares of Class B Common Stock
100%
17,500 shares of Class A Preferred Stock
1500 Chester Pike
Eddystone, PA 19022
Y






--------------------------------------------------------------------------------

Exhibit 10


Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Matrix Service Canada ULC (f/k/a Matrix Service ULC)
Unlimited common and preferred stock
Alberta, Canada
Matrix Service Inc. (OK)
100%
100 shares of Common Stock
7067 39th Street
Leduc, AB
T9E 0B3
Y
Matrix Service International, LLC
N/A
Delaware
Matrix Service Company
100% of the limited liability company interest
5100 E. Skelly Drive
Suite 700
Tulsa, OK 74135
Y
Matrix International Holding, LLC
N/A
Delaware
Matrix Service Company
100% of the limited liability company interest
5100 E. Skelly Drive
Suite 700
Tulsa, OK 74135
Y
Matrix Service Costa Rica, SRL, a Costa Rican Sociedad de Responsabilidad
Limitada
10,000,000 colones
Costa Rica
Matrix Service International, LLC
100% - 10,000 colones
Costa Rica
N






--------------------------------------------------------------------------------

Exhibit 10


Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Matrix International Construction, LLC
N/A
Oklahoma
Matrix Service International, LLC
100% of the limited liability company interest
5100 E. Skelly Drive
Suite 700
Tulsa, OK 74135
Y
Matrix PDM Engineering, Inc.
5,000,000 shares common stock
Delaware
Matrix Service Company
100% - 1,000 shares
5100 E. Skelly Drive
Suite 700
Tulsa, OK 74135
Y
Matrix PDM, LLC
 
Oklahoma
Matrix PDM Engineering, Inc.
100% -
5100 East Skelly Dr., Suite 700 Tulsa, OK 74135
 
Matrix International Bahamas Ltd.
 
Bahamas
Matrix Service International, LLC
100%
5100 E. Skelly Drive
Suite 700
Tulsa, OK 74135
N






--------------------------------------------------------------------------------

Exhibit 10


Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Mobile Aquatic Solutions, Inc.
500 shares of Common Stock, $0.01 / share par value
Oklahoma
Matrix Service Inc.
100%
5100 E. Skelly Drive
Suite 700
Tulsa, OK 74135
 
MSE International Puerto Rico, LLP
 
Puerto Rico
Matrix International Engineering, LLP


Kenneth Erdmann






Joseph Hoptay
99% - Class A Partnership Participation Units




0.5% - Class B Partnership Participation Units




0.5% Class B Partnership Participation Units
5100 E. Skelly Drive
Suite 700
Tulsa, OK 74135
N








--------------------------------------------------------------------------------

Exhibit 10


Subsidiary Name
Total Authorized Capital
Place of Incorporation or Formation
Owned By
Percentage Ownership of Issued and Outstanding Common Stock and other Equity
Interests
Principal Place of Business
Guarantor
(Y/N)
Matrix Construction, SRL
 
Panama
Matrix International Holding, LLC
Matrix Service International, LLC
50%




50%
5100 E. Skelly Drive
Suite 700
Tulsa, OK 74135
N
Matrix International Engineering, LLP
 
Delaware
Matrix Service International, LLC
Matrix PDM Engineering, Inc.
 
5100 E. Skelly Drive
Suite 700
Tulsa, OK 74135
 N
Matrix Construction Puerto Rico, LLC
 
Puerto Rico
Matrix International Engineering, LLP
Kenneth Erdmann
Joseph Hoptay
 
5100 E. Skelly Drive
Suite 700
Tulsa, OK 74135
N

*** Not currently considered to be a Subsidiary for purposes of the Credit
Agreement - see the revised definition of “Subsidiary”











